 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerted refusals in the course of their employment to perform any servicesfor their respective employers, objects thereof being (a) to force and requireA. R. Abrams, Inc., Ira H. Hardin Company, and Wesley and Company to ceasedoing business with Acousti Engineering Company, and (b) to force and requireAcousti Engineering Company to recognize and bargain with Respondent as therepresentative of certain of their employees although Respondent had not beencertified by the Board as the representative of such employees under the pro-visions of Section 9 of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]WOLVERINE SHOE AND TANNING CORPORATIONandUNITED SHOEWORK-ERS OFAMERICA, LOCAL 75, CIO, PETITIONER.CaseNo. 7-RC-1501.December 18, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Emil C. Farkas, hearingofficer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed .2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a single unit of production and maintenanceemployees at the Employer's Rockford, Michigan, plants, includingemployees at its shoe factory, tannery, warehouse, and powerhouse, or,in the alternative, a separate unit of employees at each of these plants.The Employer contends that only separate units are appropriate for'The Employer's name appears herein as amended at the hearing.aAt the hearing,the hearingofficer properly granted thePetitioner'smotions to deletethe name ofLocal 75-A from the petitionherein, andto set forth therein thecategorieswhich thePetitioner sought to exclude from its proposedunit.The Boardhas upheldthe rightof a petitioner to amend its petitionat the hearing where,as here,no prejudiceresultedto a party from theamendment.Cf.Smith Rice Mill, Inc. andDeWitt BondedWarehouse Company,83NLRB 380,and cases cited therein.97 NLRB No. 83. WOLVERINE, SHOE AND TANNING CORPORATION593bargaining purposes at the shoe factory, the tannery, and the ware-house, respectively, and would exclude employees at the powerhousefrom any units that the Board may now establish.To determine the appropriate unit or units for employees at theRockford plants, we shall examine our earlier unit determination withrespect to these employees, the history of bargaining, and the Em-ployer's operations at this time.At several locations in the United States, the Employer is engagedin the tanning of leather, the sale of leather and byproducts, and themanufacture and sale of shoes and gloves.At Rockford, Michigan,the only location immediately involved in this proceeding, the Em-ployer, under the over-all supervision of its executive board,3 operatesan office or administrative building, and a shoe factory, a tannery, awarehouse, and a powerhouse, each in a separate building, under amanager or superintendent.The warehouse manager and the power-house manager 4 work under the supervision of the sales and merchan-dising manager and of the tannery manager, respectively.The Em-ployer's president serves as manager of the shoe factory.At its Rockford plants, the Employer has, in all, approximately500 employees, including 295, 155, 20, and 9, at the shoe factory, thetannery, the warehouse, and the powerhouse, respectively.Theseworkers have the usual skills and perform the usual duties of em-ployees in their respective and usual classifications..On December 12, 1942, following an election held pursuant to aDecision and Direction of Election,5 the Board certified the Peti-tioner's international union as the exclusive bargaining representativeof production, maintenance, and warehouse employees at the Em-ployer's Rockford shoe plants, excluding tannery and powerhouseemployees.Thereafter, and until 1949, the Employer and the Peti-tioner entered into collective bargaining agreements covering em-ployees in this unit.On August 11, 1949, following a consent election in Case No.7-RM-27, the Regional Director certified the Petitioner as the collec-tive bargaining representative of employees at the Employer's Rock-ford tanning and shoe manufacturing plants and warehouse.AboutNovember 28, 1949, the Employer and the Petitioner entered into asingle collective bargaining agreement, effective until August 28, 1951,and thereafter from year to year in the absence of a 60-day notice,covering production, maintenance, and warehouse employees at theEmployer's shoe plants,' tannery, and powerhouse.This contract3The executive board includes the Employer'spresident,chairman of the board ofdirectors,and sales and merchandising, shoe sales,and tannery managers.Otherwise called the maintenance superintendent.45 NLRB 620.One of these two plants, a "pilot" or experimental plant, has since been closed by theEmployer. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovided, among other things, for "operational seniority" amongskilled employees and for seniority based on length of service withthe Employer among other employees; for a common vacation sched-ule equally applicable to all employees; and for the election by unionmembers of separate shop committees to handle grievances at the shoefactories and the warehouse and at the tannery and the powerhouse.About the time the parties entered into this contract, the Petitioner'sinternational union established its Local 75-A for employees at thetannery and the powerhouse.On June 28, 1951, according to its brief,the Petitioner received a letter from the Employer, giving notice ofits election not to "renew" the contract.On August 16, 1951, thePetitioner filed the instant petition.The tannery sells its products to the Rockford factory, other fac-tories of the Employer, and outside customers.The shoe factory andthe tannery, however, are capable of operating independently of eachother.The warehouse could operate independently of both for alimited period depending on the size of its inventory.The shoe factory and the tannery each have separate offices, andmaintain separate purchase and accounting records.Employees inthe sales department keep the warehouse records.7The shoe factory,the tannery, and the warehouse maintain separate pay schedules andjob evaluation plans, and have different purchasing agents sAll theplants maintain separate payrolls.Pay checks are printed by theEmployer's printing department and signed by the head paymaster.Supervisors at each plant meet separately, weekly, or semiweekly.The Employer has a single employment office, at which all prospectiveemployees file job applications.The hire and discharge of employees,however, is done at the plant level.Employees at the shoe factoryand the warehouse, the tannery, and the powerhouse work one, two,and four shifts per day, respectively .9Employees at the shoe factoryand the tannery have lunch periods of an hour and half an hour,respectively, and eat at different cafeterias.Because of the necessityof completing work processes, hours of work at the tannery differ fromthose at the other plants.Other conditions of work at the tanneryare also different.The Employer transfers employees among the plants only uponrequests for permanent transfers.Such transfers are infrequent.Production employees do not interchange.Maintenance employees,including 6 to 10 electricians, carpenters, painters, and janitors, workprimarily at the shoe factory.They may work at the shoe factoryand at the tannery.On rare occasions, one plant temporarily lendsThe recorddoes not disclose where the powerhouse records are kept.sThe officemanager of the sales department serves as purchasing agent for thewarehouse.9Powerhouse employees work 7days per week. THE MEDART COMPANY595truck drivers or other maintenance employees to the shoe factory andbills it for their working time.All employees are eligible for mem-bership in The Wolverine Mutual Benefit Association, conductedexclusively by employees.As noted above, the last contract between the parties, under whichthey bargained for about 2 years, covered production and maintenanceemployees at all the Rockford plants.No other labor organizationseeks to represent any of the employees at any of the plants involvedherein.Although the Employer seeks the exclusion of the power-house employees from any unit found appropriate herein, the Boardhas repeatedly found that powerhouse employees may properly beincluded in such a production and maintenance unit 10Under thesecircumstances, we find that the multiplant unit sought by the Peti-tioner constitutes an appropriate unit 11We find that the following employees of the Employer constitute asingle unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act : All production andmaintenance employees at the Employer's Rockford, Michigan, shoefactory, tannery, warehouse, and powerhouse, excluding office clericalemployees, salesmen and truck drivers, professional employees, watch-men, guards, and supervisors.[Text of Direction of Election omitted from publication in thisvolume.]1OFord Motor Company, Aircraft Engine Division,96 NLRB 1075.11Oregon Portland Cement Company,83 NLRB 675.THE MEDART COMPANY, FRED MEDART DIVISIONandDISTRICT No. 9,INTERNATIONAL ASSOCIATION OF MACHINISTS,AFL,PETITIONER.Case No. 14-RC-1428.December 18,1951Supplemental Decision and Certification of RepresentativesOn September 13, 1951, pursuant to a Decision and Direction ofElection issued by the Board herein on August 17, 1951,1 an electionby secret ballot was conducted under the direction and supervision ofthe Regional Director for the Fourteenth Region, among the em-ployees in the voting group described in the Decision.At the conclusion of the election, a tally of ballots was issued andserved upon the parties.The tally shows that there were approxi-mately 35 eligible voters, and that 34 cast ballots, of which 8 were for195 NLRB No. 153.97 NLRB No. 85.